United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Springfield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1088
Issued: January 9, 2013

Oral Argument November 7, 2012

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 23, 2012 appellant filed a timely appeal from the November 8, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) concerning his entitlement
to schedule award compensation and the April 11, 2012 nonmerit decision of OWCP denying his
request for merit review. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over these decisions.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he has
permanent impairment of his right arm and right leg; and (2) whether OWCP properly denied
appellant’s request for further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 4, 2009 appellant, then a 44-year-old supervisory special agent, sustained
multiple injuries due to being impacted with debris from a building explosion while fighting
Taliban insurgents in Afghanistan. OWCP accepted that he sustained abdominal wall and breast
contusions, abrasion/friction burn of his left leg, bilateral umbilical hernia, left upper arm
contusion, pelvis sprain, left shoulder/upper arm sprain, right hip/thigh contusion and partial tear
of the right supraspinatus tendon. On July 14, 2009 appellant underwent OWCP-authorized
surgery, including a laparoscopic left inguinal hernia repair, open right inguinal hernia repair and
primary umbilical hernia repair.
On February 14, 2010, while in a firefight with Taliban insurgents, appellant was shot in
his right hand twice with a bullet going into his right leg, breaking bones and damaging a tendon.
OWCP accepted, under a separate case file, that he sustained gunshot wounds to his right
hip/thigh and right hand, joint contracture of his right hand and retained deep metal and extensor
tendon adhesions, dorsal capsular contracture and proximal phalanx fracture of his right ring
finger. On February 24, 2010 appellant underwent surgical exploration of his right ring finger
volar wound and irrigation and debridement of the proximal phalanx fracture of his right ring
finger with open reduction and internal fixation. On August 30 and November 22, 2010 he had
further surgery on his right hand. These procedures were authorized by OWCP.
On April 18, 2011 appellant filed a claim for a schedule award due to his accepted
employment injuries.
In a November 8, 2011 decision, OWCP granted appellant a schedule award for a three
percent permanent impairment of his left arm. The award ran for 9.36 weeks from May 7 to
July 11, 2011. It based its award on May 26 and October 27, 2011 reports of Dr. Christopher R.
Brigham, a Board-certified occupational medicine physician serving as an OWCP medical
adviser, who had evaluated the findings of Dr. Kostas J. Constantine, an attending Boardcertified orthopedic surgeon, which were contained in reports dated March 31, May 7 and
June 25, 2011. OWCP also found that appellant was not entitled to schedule award
compensation for permanent impairment of his right arm and right leg.2
In a January 5, 2012 letter, appellant requested reconsideration of his claim. He
submitted a December 13, 2011 report from Dr. Constantine who rated a 20 percent permanent
impairment of appellant’s right arm and a 15 percent permanent impairment of his right leg
under the standards of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009).
In an April 11, 2012 decision, OWCP denied appellant’s request for further review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
2

On appeal, appellant indicated that he was not contesting OWCP’s determination with respect to the permanent
impairment of his left arm. In an April 23, 2012 decision, OWCP granted appellant a schedule award for an
additional six percent permanent impairment of his left arm in order to compensate him for his total left arm
impairment of nine percent. On appeal, appellant has challenged OWCP’s finding that he did not have permanent
impairment of his right arm and right leg.

2

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6
ANALYSIS -- ISSUE 2
Considering the second issue of the present appeal, the Board finds that the evidence
submitted by appellant in connection with his January 2012 reconsideration request constitutes
relevant and pertinent evidence which had not been previously considered by OWCP. In
connection with his January 2012 reconsideration request, appellant submitted a December 13,
2011 report from Dr. Constantine who determined that he had a 20 percent permanent
impairment of his right arm and a 15 percent permanent impairment of his right leg under the
sixth edition of the A.M.A., Guides. OWCP had previously found that appellant was not entitled
to schedule award compensation for permanent impairment of his right arm and right leg.
The submission of this new and relevant evidence requires reopening of appellant’s claim
for merit review.7 The case will be remanded to OWCP and, after any development deemed
necessary, OWCP shall conduct a merit review of appellant’s claim pursuant to 5 U.S.C.
§ 8128(a) and issue an appropriate merit decision regarding appellant’s entitlement to schedule
award compensation for his right arm and right leg.8

3

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

See D.M., Docket No. 10-1844 (issued May 10, 2011); Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

8

Given the Board’s determination on the nonmerit issue of this case, it is not necessary to consider the merit issue
at this time. OWCP created separate case files for appellant’s April 4, 2009 and February 14, 2010 employment
injuries. OWCP procedure provides that case files should be doubled when correct adjudication of the issues
depends on frequent cross-referencing between files. See Federal (FECA) Procedure Manual, Part 2 -- Claims, File
Maintenance & Management, Chapter 2.400.8 (February 2000). The Board notes that, given the misfiling of a
number of documents between the two case files, it would be appropriate to double the case files for appellant’s two
injury dates.

3

CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a). The case is remanded to OWCP for
further development including the performance of a merit review.
ORDER
IT IS HEREBY ORDERED THAT the April 11, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: January 9, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

